Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 1 of 6
Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 2 of 6
Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 3 of 6
Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 4 of 6
Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 5 of 6
Case 18-42194-JJR13   Doc 40    Filed 01/07/19 Entered 01/07/19 10:53:35   Desc Main
                               Document      Page 6 of 6
